
	
		I
		112th CONGRESS
		1st Session
		H. R. 2174
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Ms. DeLauro (for
			 herself, Mr. Murphy of Connecticut,
			 Mr. Larson of Connecticut,
			 Mr. Courtney, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to carry out a
		  study regarding the suitability and feasibility of establishing the Naugatuck
		  River Valley National Heritage Area in Connecticut, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Naugatuck River Valley National
			 Heritage Area Study Act.
		2.National park
			 service study regarding Naugatuck River Valley, Connecticut
			(a)FindingsCongress finds the following:
				(1)The area that
			 encompasses the Naugatuck River Valley of Connecticut has made a unique
			 contribution to the cultural, political, and industrial development of the
			 United States.
				(2)The Naugatuck
			 River Valley is comprised of 14 communities along the Naugatuck River, which
			 stretches for more than 40 miles from its headwaters in Torrington,
			 Connecticut, to the confluence with the Housatonic River in Shelton. The 14
			 municipalities of Torrington, Harwinton, Litchfield, Plymouth/Terryville,
			 Thomaston, Waterbury, Watertown, Ansonia, Beacon Falls, Derby, Naugatuck,
			 Oxford, Seymour, and Shelton, share common historical elements, agricultural,
			 trade, and maritime origins, similar architecture, common industries, an
			 immigrant culture succeeding colonial beginnings, and a significant
			 contribution to the war effort from the Revolutionary War to World War II. Most
			 of these elements are still in evidence today.
				(3)Three major
			 industries drove the manufacturing contribution of the Valley. As evidenced in
			 the book, The Brass Industry in the United States, by William Lathrop, the
			 brass industry was born in Connecticut’s Naugatuck River Valley and harnessed
			 the power of the Naugatuck River and the skilled immigrant workers who arrived
			 from Germany, Ireland, Italy, and Poland.
				(4)The Naugatuck
			 River Valley also spawned the birth of the rubber industry in the United States
			 when Charles Goodyear developed the vulcanization process in 1839. Together
			 with Samuel Lewis, a wealthy industrialist from Naugatuck, Connecticut,
			 Goodyear parlayed his innovation into establishing the U.S. Rubber Company,
			 making Naugatuck the rubber capital of the world.
				(5)The Naugatuck River Valley was also a major
			 contributor to the success of the United States clock industry. Eli Terry
			 designed interchangeable parts for his clocks assembled in Terryville. Renowned
			 clockmaker Seth Thomas began making the first of millions of clocks in
			 Thomaston, Connecticut, in 1813. His company continued until 1931 when it
			 became a division of General Time Corporation (Timex). Other important
			 industries included pens, evaporated milk, pianos and organs, corset stays, and
			 cables.
				(6)The Naugatuck River Valley has been a major
			 contributor to the United States war efforts from the American Revolution to
			 the Civil War to World War II. In the 2007 PBS film “The War”, the story of the
			 World War II directed and produced by Ken Burns and Lynn Novick, the City of
			 Waterbury, Connecticut, was characterized as the “arsenal” of the war effort
			 because of its high concentration of war industries.
				(7)The Naugatuck River Valley has been home to
			 many great authors, diplomats, inventors and patriots, such as David Humphreys,
			 Aide-de-Camp to General George Washington and the first American ambassador;
			 Commodore Isaac Hull, Commander of “Old Ironsides” during the War of 1812;
			 Ebenezer D. Bassett, the country’s first black ambassador; Dr. John Howe,
			 inventor of a pin making machine that made the common pin a household
			 necessity; and Pierre Lallement, inventor of the modern two-wheel
			 bicycle.
				(8)The Naugatuck
			 River Valley possesses a rich and diverse assemblage of architecturally
			 significant civic, industrial and residential structures and monuments dating
			 from Colonial times to the present. There are 88 structures in the Naugatuck
			 Valley included on the National Register of Historic Places. The first law
			 school in America was built in Litchfield. Notable examples of the variety of
			 architecture found in the Valley include Robert Wakeman Hill’s brilliantly
			 designed Thomaston Opera House and Town Hall; H.E. Ficken’s acoustically
			 impressive Sterling Opera House in Derby, site of appearances by many
			 nationally known performers; Waterbury’s Clock Tower, designed by the renowned
			 architectural firm of McKim, Mead & White which also designed four
			 buildings in Naugatuck; Henry Bacon, designer of the Lincoln Memorial and two
			 structures in Naugatuck; Torrington’s Warner Theatre, designed by the prominent
			 architect Thomas W. Lamb, and the Father McGivney Statue cast by Joseph Coletti
			 of Boston to honor the Waterburian who founded the Knights of Columbus.
				(9)The Naugatuck
			 River Valley has been a melting pot for immigrant populations who have made
			 significant contributions to the industrial, cultural, and economic development
			 of the Nation.
				(10)The Naugatuck
			 River Valley possesses a group of public-spirited citizens dedicated to the
			 preservation and promotion of the region’s natural, historic, and cultural
			 heritage, and a passionate resolve to work together for the betterment of the
			 Valley and its residents.
				(b)Study
				(1)In
			 generalThe Secretary of the
			 Interior shall, in consultation with the State of Connecticut and appropriate
			 organizations, carry out a study regarding the suitability and feasibility of
			 establishing the Naugatuck River Valley National Heritage Area in Connecticut.
				(2)ContentsThe
			 study shall include analysis and documentation regarding whether the Study
			 Area—
					(A)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
					(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
					(C)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
					(D)provides
			 outstanding recreational and educational opportunities;
					(E)contains resources
			 important to the identified theme or themes of the Study Area that retain a
			 degree of integrity capable of supporting interpretation;
					(F)includes
			 residents, business interests, nonprofit organizations, and local and State
			 governments that are involved in the planning, have developed a conceptual
			 financial plan that outlines the roles for all participants, including the
			 Federal Government, and have demonstrated support for the concept of a national
			 heritage area;
					(G)has a potential
			 management entity to work in partnership with residents, business interests,
			 nonprofit organizations, and local and State governments to develop a national
			 heritage area consistent with continued local and State economic activity;
			 and
					(H)has a conceptual
			 boundary map that is supported by the public.
					(c)Boundaries of
			 the study areaThe Study Area
			 shall be comprised of sites in Torrington, Harwinton, Litchfield,
			 Plymouth/Terryville, Thomaston, Waterbury, Watertown, Ansonia, Beacon Falls,
			 Derby, Naugatuck, Oxford, Seymour, and Shelton, Connecticut.
			(d)Submission of
			 study resultsNot later than 3 years after funds are first made
			 available for this section, the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report describing the results of the
			 study.
			
